Defendant assigns the following errors:
"(1) The court erred in overruling defendant's motion for new trial, which was excepted to.
"(2) The court erred in refusing to sustain defendant's demurrer to the evidence of plaintiff, which was excepted to. *Page 110 
"(3) The court erred in refusing to sustain defendant's motion to direct a verdict for the defendant, which was excepted to.
"(4) For errors of law occurring during the trial and excepted to at the time.
"(5) The verdict and judgment are not sustained by the evidence and are contrary to law.
"(6) The court erred in giving his charge to the jury, and especially in giving the second and third paragraphs of said charge, which were excepted to at the time.
"(7) The court erred in refusing to give the defendant's first, second, third, and fourth requested charge, which was excepted to at the time.
"(8) The court erred in refusing to submit defendant's second defense, pleading former adjudication, which was excepted to.
"(9) The verdict of the jury is excessive and contrary to law."
Assignments numbered 1, 4, 5, 6, 7 and 9, respectively, are not assigned in compliance with rule 25 of this court, and hence will not be considered. The second and third assignments, under the uncontradicted evidence in this case, are frivolous and will be so regarded. It consequently follows that the only assignment of error which will be considered is:
"That the court erred in refusing to submit defendant's defense, pleading former adjudication."
In order to secure legal service of the summons in said case of H. A. Hall   Co. against R. D. Barlow, who was at the time in the state of Texas, it was necessary that an affidavit be filed to show that service could be made by publication; that the summons be issued by the clerk of said court under the seal of the court, and *Page 111 
directed to defendant, notifying him that he had been sued by the plaintiff, and requiring him to answer the petition within 60 days from the date of service of said summons; that the service of summons be made by the sheriff of the county in which such service was made, and proof of such service made by affidavit of the person making the same before a clerk of a court of record, or an officer holding the seal thereof, or before a commissioner appointed by the Governor of the state, under an act providing for the appointment of commissioners to take depositions (Comp. Laws 1909, sec. 5616).
In the said case of Hall   Co. against Barlow no affidavit was made showing that service in said case could be made by publication. The summons issued was not directed to the defendant (Barlow), but to the sheriff of Jefferson county, Okla., and did not notify Barlow that he was required to answer the petition filed in said case within 60 days after such service of summons upon him, but required him to answer the same within 19 days. The service was not made upon Barlow by the sheriff of the county in which such service was made, but was made by his deputy; and proof of service of such summons was not made by affidavit taken before a clerk of a court of record or other officer holding the seal thereof, or before some commissioner appointed by the Governor, under an act providing for the appointment of commissioners to take depositions. The law of this state authorizing service of summons upon nonresident defendants was adopted by us from the state of Kansas, and prior to its adoption was construed by the Supreme Court of Kansas, and this construction must be regarded as a part of said law, and is controlling and binding upon this court. *Page 112 
In Adams et al. v. Baldwin et al., 49 Kan. 781, 31 P. 681, it is said:
"To obtain service by publication an affidavit must be filed stating that the plaintiff, with due diligence, is unable to make service of the summons upon the defendant or defendants to be served. * * * In the action commenced in Riley county there was no affidavit in accordance with the provisions of section 73 of the Civil Code. Personal service of summons cannot be made out of the state, excepting in cases where service may be made by publication. Service cannot be made by publication without the filing of an affidavit as prescribed by section 73 of the Code. As no such affidavit was filed, no personal service of summons could be made; and therefore the district court of Riley county acted without jurisdiction, and the ruling of the trial court must be sustained. Shields v. Miller,9 Kan. 390; Case v. Bartholomew, 21 Kan. 306; Harris v.Claflin, 36 Kan. 543 [13 P. 830]."
In Flint v. Noyes, 27 Kan. 351, it is said:
" 'In all cases where service may be made by publication, personal service of summons may be made out of the state by the sheriff of the county in which such service may be made.' In making the service of the summons out of the state, a sheriff derives his authority from this statute, not from the state laws where he resides; and under this statute it seems to us that the service of the summons must be made by the sheriff in person, and that the service cannot be made by a deputy or any other person acting as a substitute for him. The statute authorizes the summons to be served out of the state by a sheriff, and names no other person. Morris v. Patchin, 24 N.Y. 394
[82 Am. Dec. 311]; Railway Co. v. Cutter, 19 Kan. 83."
"All exceptional methods of obtaining jurisdiction over persons * * * not found within the state must be confined to the cases and exercised in the way precisely indicated by the statute." (Black on Judgments [2d Ed.] sec. 232, and authorities there cited.) *Page 113 
It therefore follows that the attempted service of summons upon said Barlow and the return thereof, as appears from the face of the record of that case, introduced in evidence, were absolutely void, and the county court of Jefferson county, said Barlow not making an appearance in said case, never acquired jurisdiction of the person of said defendant. It is an inflexible rule that any judgment rendered by the court upon a matter not within its jurisdiction is null and void. Morse v.Presby, 25 N.H. 299; Lyles v. Bolles, 8 S.C. 258; Ponce v.Underwood, 55 Ga. 601; Webb v. Carr, 78 Ind. 455.
In order for the judgment to be valid the court must have jurisdiction of the person, and it is a familiar and universal rule that a judgment rendered by a court having no jurisdiction of either party or the subject-matter is void and a mere nullity, and will be so held and treated whenever and for whatever purpose it is sought to be used or relied on as a valid judgment. 23 Cyc. 681 and 1074, and authorities there cited.
The check or draft sued on in the case of H. A. Hall   Co. against Barlow is a negotiable paper, and could not be made the subject of garnishment. As defined by Comp. Laws 1909, secs. 4626, 4627, a negotiable instrument is a written promise or request for the payment of a certain sum of money to order or bearer, and must be made payable in money only, and without any condition not certain of fulfillment. Citizens' Bank ofColumbus, Ohio, v. Landis, 37 Okla. 530, 132 P. 1101;Farmers' Loan   Trust Co. v. McCoy   Spivey Bros.,32 Okla. 277, 122 P. 125, 40 L. R. A. (N. S.) 177.
Section 5725, Comp. Laws 1909, provides:
"No judgment shall be rendered upon a liability of a *Page 114 
garnishee arising * * * by reason of his having drawn, accepted, made, indorsed or guaranteed any negotiable bill, draft, note, or other security."
"A judgment rendered by a court having no jurisdiction, either of the parties or the subject-matter, is a mere nullity, and will be so held and treated whenever and for whatever purposes it is sought to be used or relied on as a valid judgment" (23 Cyc. 681).
Where a judgment is void for want of jurisdiction, whether of the subject-matter or of the person of the defendant, it is of no effect whatever, as an estoppel does not merge the cause of action, and constitutes no bar to further litigation upon the same cause of action. 23 Cyc. 1124.
It follows that said county court never acquired any jurisdiction of the subject-matter of said action of Hall   Co. against Barlow. Since it is shown that said county court acquired no jurisdiction either of the person of said Barlow or the subject-matter of said suit, the judgment in said action against Barlow is void; and the judgment against defendant being void, the order of the county court requiring the garnishee, the defendant, to pay the said sum of $800 into court, was illegal and void, and such order of payment and the payment of said money into court do not afford defendant herein a shadow of defense against this action, and therefore the court did not err, under the evidence, in refusing to submit to the jury defendant's defense pleading former adjudication.
The court having committed no error in the trial of this cause, the judgment rendered should be affirmed.
By the Court: It is so ordered. *Page 115